ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_03_FR.txt.                 DÉCLARATION COMMUNE
         DE MM. LES JUGES KEITH ET GREENWOOD

 raduction]

 1. Tout en nous associant, par notre vote, aux conclusions de la Cour,
 us ne souscrivons pas à l’un des motifs sur lesquels celle-ci s’est fondée
 ur dire que les arrestations et détentions de M. Diallo en 1995-1996
aient contraires au Pacte et à la Charte africaine (arrêt, par. 165,
 int 3). La Cour, en effet, parvient à la conclusion que les arrestations et
tentions ayant précédé l’expulsion de M. Diallo étaient arbitraires et
ntraires au paragraphe 1 de l’article 9 du Pacte et à l’article 6 de la
harte africaine parce que la décision d’expulser l’intéressé ne reposait
r aucun fondement valable (ibid., par. 82). Quoique le raisonnement à
 rtir duquel la Cour parvient à cette conclusion concerne le caractère
bitraire de ces arrestations et détentions au regard des dispositions
 plicables en la matière, il est à rattacher à l’interprétation qu’elle fait
s dispositions relatives à l’expulsion.
 2. Suivant l’interprétation de la Cour, ces dispositions, à savoir l’ar-
 le 13 du Pacte et le paragraphe 4 de l’article 12 de la Charte africaine,
 erdisent toute expulsion revêtant « un caractère arbitraire » (ibid.,
 r. 65) et ouvrent la possibilité de faire déterminer par une instance judi-
  ire si l’« expulsion [est] justifiée sur le fond » (ibid., par. 73). Dans la
ésente déclaration, nous examinons la question de savoir si, au-delà des
 ranties procédurales qu’elles énoncent, ces dispositions imposent effec-
 ement une limite générale de nature substantielle au pouvoir d’expul-
  n, fondée sur l’interdiction de l’arbitraire. Les raisons exposées ci-
 rès nous ont amenés à conclure par la négative.
 3. Les dispositions directement pertinentes du Pacte et de la Charte
  icaine se lisent comme suit :
                           Article 12 du Pacte
     « 1. Quiconque se trouve légalement sur le territoire d’un Etat a le
   droit d’y circuler librement et d’y choisir librement sa résidence.

      2. Toute personne est libre de quitter n’importe quel pays, y com-
   pris le sien.
      3. Les droits mentionnés ci-dessus ne peuvent être l’objet de res-
   trictions que si celles-ci sont prévues par la loi, nécessaires pour pro-
   téger la sécurité nationale, l’ordre public, la santé ou la moralité
   publiques, ou les droits et libertés d’autrui, et compatibles avec les
   autres droits reconnus par le présent Pacte.
      4. Nul ne peut être arbitrairement privé du droit d’entrer dans son
   propre pays. »

                                                                           77

                            Article 13 du Pacte
      « Un étranger qui se trouve légalement sur le territoire d’un Etat
   partie au présent Pacte ne peut en être expulsé qu’en exécution d’une
   décision prise conformément à la loi et, à moins que des raisons
   impérieuses de sécurité nationale ne s’y opposent, il doit avoir la
   possibilité de faire valoir les raisons qui militent contre son expulsion
   et de faire examiner son cas par l’autorité compétente, ou par une ou
   plusieurs personnes spécialement désignées par ladite autorité, en se
   faisant représenter à cette fin. »
                    Article 12 de la Charte africaine
      « 1. Toute personne a le droit de circuler librement et de choisir sa
   résidence à l’intérieur d’un Etat, sous réserve de se conformer aux
   règles édictées par la loi.
      2. Toute personne a le droit de quitter tout pays, y compris le sien,
   et de revenir dans son pays. Ce droit ne peut faire l’objet de restric-
   tions que si celles-ci sont prévues par la loi, nécessaires pour protéger
   la sécurité nationale, l’ordre public, la santé ou la moralité publiques.
      3. Toute personne a le droit, en cas de persécution, de rechercher
   et de recevoir asile en territoire étranger, conformément à la loi de
   chaque pays et aux conventions internationales.
      4. L’étranger légalement admis sur le territoire d’un Etat partie à
   la présente Charte ne pourra en être expulsé qu’en vertu d’une déci-
   sion conforme à la loi.
      5. L’expulsion collective d’étrangers est interdite. L’expulsion col-
   lective est celle qui vise globalement des groupes nationaux, raciaux,
   ethniques ou religieux. »
4. Tant l’article 13 du Pacte que le paragraphe 4 de l’article 12 de la
 arte africaine exigent, au premier chef, que la décision d’expulsion soit
nforme au droit interne : un étranger ne peut être expulsé qu’en exécution
une décision prise conformément à la loi. En vertu de ces deux disposi-
 ns, la décision doit viser une personne donnée. Les expulsions collectives
nt par conséquent interdites, comme cela est expressément énoncé au
ragraphe 5 de l’article 12 de la Charte africaine et comme l’a déclaré le
 mité des droits de l’homme au paragraphe 10 de son observation géné-
 e no 15, à propos de l’article 13 du Pacte (voir paragraphe 10 ci-dessous).
est normalement le droit interne qui détermine à qui appartient la déci-
 n d’expulsion, quelle est la procédure à suivre et quels sont les motifs
 xpulsion ainsi que, éventuellement, les possibilités de contestation. Deux
ranties procédurales sont expressément accordées à la personne visée par
rticle 13 du Pacte : le droit de faire valoir des raisons militant contre son
pulsion et celui de faire examiner son cas par l’autorité compétente, ou
r une personne spécialement désignée par cette autorité, en se faisant
présenter à cette fin. Bien entendu, ces exigences de procédure ne sont pas
 e fin en soi. Leur rôle est de contribuer à garantir le bien-fondé de la déci-
 n et à protéger les étrangers contre les expulsions arbitraires.

                                                                            78

 5. Outre l’obligation de ne pas procéder à des expulsions collectives,
 elles limites de nature substantielle les deux articles susmentionnés
 posent-ils ? Aucune expressément, mais de telles limites peuvent décou-
  d’autres dispositions de ces deux instruments, en particulier la garan-
  de l’égalité devant la loi ou l’interdiction de la discrimination énoncées
 x articles 2, paragraphe 1, et 26 du Pacte et aux articles 2 et 3 de la
harte africaine, ainsi qu’il ressort de nouveau de l’observation générale
  15 du Comité des droits de l’homme à propos du Pacte (paragraphes 9
 10). Pour énoncer une vérité d’évidence, les articles relatifs à l’expul-
 n n’interdisent pas explicitement les expulsions arbitraires.
 6. Cette absence d’interdiction expresse de l’arbitraire dans l’exercice
un pouvoir étatique est encore plus frappante lorsque les dispositions
rtinentes du Pacte et de la Charte africaine sont lues dans leur contexte.
article 12 du Pacte, en ses paragraphes 3 et 4, et l’article 12 de la Charte
 icaine, en son paragraphe 2, autorisent des restrictions de nature sub-
 ntielle aux droits de circuler librement et de choisir sa résidence qu’ils
oncent. Quant au paragraphe 4 de l’article 12 du Pacte, qui précède
 médiatement l’article 13, il permet de limiter le droit d’un ressortissant
  rentrer dans son pays, mais à la condition que cette limitation ne soit
 s arbitraire. Plus généralement, d’autres dispositions de ces mêmes trai-
  interdisent expressément toute mesure arbitraire. Il en va ainsi de cel-
  relatives au droit à la vie (article 6 du Pacte et article 4 de la Charte
 icaine), à l’arrestation et à la détention (article 9 du Pacte et article 6
  la Charte africaine) et au droit à la vie privée (article 17 du Pacte).
 uvent également être citées à titre de contre-exemples les dispositions
  l’article 32 de la convention de 1951 relative au statut des réfugiés,
 nt s’est partiellement inspiré l’article 13 du Pacte (voir paragraphe 8
 dessous). Si le paragraphe 2 de l’article 32 énonce des garanties procé-
 rales comparables à celles prévues à l’article 13 du Pacte, son paragra-
 e 1, contrairement à cette dernière disposition, limite le pouvoir de
 tat en n’autorisant l’expulsion d’un réfugié que pour des raisons de
curité nationale ou d’ordre public. Cette remarque vaut également pour
 rticle 31 de la convention de 1954 relative au statut des apatrides.
 7. Lus dans leur sens ordinaire et replacés dans leur contexte, l’arti-
  13 et le paragraphe 4 de l’article 12 du Pacte n’emportent pas, semble-
 , d’interdiction de l’expulsion arbitraire. L’objet et le but de ces dispo-
ions commanderaient-ils une telle interdiction ? A n’en pas douter,
 ccent mis sur la conformité au droit interne et sur le respect des garan-
 s procédurales spécifiquement prévues par l’article 13 poursuit un dou-
e objectif : permettre que les décisions soient prises de manière plus
 airée et protéger les possibilités pour l’intéressé de faire valoir les rai-
ns qui militent contre son expulsion. En ce sens, c’est-à-dire en ce
 ’elles prévoient le respect d’une procédure régulière, ces dispositions
 rent une garantie contre les décisions arbitraires.
 8. Cette importance accordée à la procédure équitable en tant que
oyen premier (sinon unique) d’empêcher l’expulsion arbitraire caracté-
 e toute l’histoire rédactionnelle de l’article 13. Le Secrétariat de l’Orga-

                                                                          79

 ation des Nations Unies a rédigé en 1955 un commentaire fort utile
s projets de pactes internationaux relatifs aux droits de l’homme
 ssemblée générale, Documents officiels, dixième session, annexes,
 int 28 de l’ordre du jour, Nations Unies, doc. A/2929). Le commen-
 re du projet d’article 13, dont le texte est demeuré inchangé tout au
ng du processus de rédaction, s’ouvre ainsi :
    « 61. La discussion de l’article 13 a porté essentiellement sur la
  nature et l’étendue de la protection qui doit être accordée aux étran-
  gers pour empêcher leur expulsion, compte tenu du souci des Etats
  de ne pas se voir imposer la présence sur leur territoire d’étrangers
  indésirables. »
près une brève mention du droit d’asile et de l’extradition, le commen-
 re se poursuit en ces termes :
           « Protection des étrangers contre l’expulsion arbitraire
     63. On a proposé de stipuler dans cet article que les étrangers qui
  séjournent légalement sur le territoire d’un Etat ne peuvent en être
  expulsés que pour des motifs prévus par la loi ; la procédure à suivre
  en cas d’expulsion devrait également être déterminée par la loi. Le
  principe selon lequel les motifs d’expulsion doivent être conformes à
  la loi n’a pas été contesté, mais certains ont pensé qu’une telle dis-
  position serait difficile à appliquer et qu’elle pourrait même, dans
  certains cas, aller à l’encontre des exigences de la sécurité nationale.
  On a reconnu que l’Etat qui expulse un étranger prend une décision
  extrêmement grave qui ne doit en aucun cas avoir un caractère arbi-
  traire. Il importe d’assurer aux étrangers une certaine protection
  contre l’expulsion arbitraire.
     64. Lors de la discussion sur la nature des garanties à prévoir
  pour l’individu, on a fait valoir qu’il importait de rédiger l’article de
  manière à obliger les pays dont la législation ne prévoit pas de
  recours contre un arrêté d’expulsion à adopter des dispositions à cet
  effet. Quelques représentants se sont opposés à ce qu’on introduise
  une clause expresse dans ce sens, faisant ressortir que les Etats ont
  toute liberté en matière d’expulsion des étrangers et qu’il leur appar-
  tient de déterminer la procédure et les garanties qui leur paraissent
  nécessaires. La majorité a estimé, toutefois, qu’il convenait de main-
  tenir un juste équilibre entre les intérêts de l’Etat et la protection
  de l’individu. On a estimé que l’article 32 de la convention du
  28 juillet 1951 relative au statut des réfugiés donnait aux autorités
  intéressées la possibilité de prendre toutes mesures utiles et accor-
  dait des garanties suffisantes et précises aux personnes visées.
  L’article 13, tel qu’il a été adopté, s’inspire de cet article de la
  convention. »
9. Cette tendance à privilégier les garanties de nature procédurale plu-
 que les limites de nature substantielle en tant que moyen de protection
ntre les expulsions arbitraires s’est du reste manifestée à différentes

                                                                        80

apes du processus de rédaction. Une proposition adoptée en 1947 par la
ommission des droits de l’homme tendait à interdire l’expulsion arbi-
  ire (Nations Unies, doc. E/CN.4/SR.37), mais, l’année suivante,
 texte proposé exigeait simplement que l’expulsion se déroule « confor-
ément à la procédure prescrite par la loi » (Nations Unies, doc.
 CN.4/95, art. 12 ; doc. E/800, annexe B, art. 11). Une proposition
  ant à inclure la mention « motifs prévus par la loi » ne fut pas retenue
  en 1952, dans le texte final, la référence à la « procédure » avait disparu
M. J. Bossuyt, Guide to the « Travaux Préparatoires » of the Internatio-
 l Covenant on Civil and Political Rights, 1987, p. 267-269).
 10. La position adoptée par le Comité des droits de l’homme, claire-
ent exposée en 1986 dans l’observation générale no 15, va dans le même
ns, le Comité ayant considéré que ce sont avant tout les garanties
 océdurales prévues qui doivent permettre d’empêcher les expulsions
 bitraires :
       « 10. L’article 13 ne porte directement que sur la procédure, et
    non sur les motifs de fond de l’expulsion. Cependant, pour autant
    qu’il n’autorise que les mesures exécutées à la suite d’une « décision
    prise conformément à la loi », son objectif évident est d’éviter les
    expulsions arbitraires. D’autre part, il reconnaît à chaque étranger le
    droit à une décision individuelle ; il s’ensuit que les lois ou décisions
    qui prévoiraient des mesures d’expulsion collective ou massive ne
    répondraient pas aux dispositions de l’article 13. Le Comité estime
    que cette interprétation est confirmée par les dispositions qui pré-
    voient le droit de faire valoir les raisons qui peuvent militer contre
    une mesure d’expulsion et de soumettre la décision à l’examen de
    l’autorité compétente ou d’une personne désignée par elle, en se fai-
    sant représenter à cette fin devant cette autorité ou cette personne.
    L’étranger doit recevoir tous les moyens d’exercer son recours contre
    l’expulsion, de manière à être en toutes circonstances à même d’exer-
    cer effectivement son droit. Les principes énoncés par l’article 13 au
    sujet du recours contre la décision d’expulsion ou du droit à un nou-
    vel examen par une autorité compétente ne peuvent souffrir d’excep-
    tion que si « des raisons impérieuses de sécurité nationale l’exigent ».
    Aucune discrimination ne peut être opérée entre différentes catégo-
    ries d’étrangers dans l’application de l’article 13. »
 11. Les constatations du Comité des droits de l’homme en l’affaire
 aroufidou c. Suède, mentionnées par la Cour pour étayer sa conclusion
  rêt, par. 66), intéressent uniquement la question de la conformité au
 oit interne et la mesure dans laquelle le Comité est fondé à examiner des
 cisions prises par des autorités nationales en application de leur droit
 erne. Le Comité ne fait nulle mention d’une limite spécifique imposée à
 rbitraire par le droit international, comme l’atteste la citation suivante :
      « 9.3. La « loi » à laquelle fait référence l’article 13 est la loi natio-
    nale de l’Etat partie concerné et, dans le cas présent, la loi suédoise,

                                                                             81

   étant entendu que les dispositions pertinentes de la loi nationale doi-
   vent être compatibles avec les dispositions du Pacte. L’article 13
   impose la conformité à cette loi en ce qui concerne tant ses exigences
   de fond que ses exigences d’ordre procédural.
      10.1. Anna Maroufidou prétend que la décision d’expulsion prise
   à son encontre l’a été en violation de l’article 13 du Pacte parce
   qu’elle n’a pas été prise « conformément à la loi » et se fonde sur une
   interprétation erronée de la loi suédoise relative aux étrangers. De
   l’avis du Comité, l’interprétation du droit interne est essentiellement
   du ressort des tribunaux et des autorités de l’Etat partie concerné. Il
   n’entre pas dans les pouvoirs ou attributions du Comité de détermi-
   ner si les autorités compétentes de l’Etat partie concerné ont inter-
   prété et appliqué correctement la loi dans une affaire qui lui est
   soumise en vertu du protocole facultatif, à moins qu’il ne soit établi
   que cette loi n’a pas été interprétée et appliquée de bonne foi ou qu’il
   n’y ait eu, de toute évidence, abus de pouvoir.
      10.2. Au vu de l’ensemble des informations écrites communiquées
   par l’intéressée et des explications et observations de l’Etat partie
   concerné, le Comité estime que, lorsqu’elles ont pris la décision
   d’expulser Anna Maroufidou, les autorités suédoises ont interprété
   et appliqué les dispositions pertinentes de leur droit interne en toute
   bonne foi et de façon raisonnable ; par conséquent, la décision a été
   prise « conformément à la loi », comme l’exige l’article 13 du Pacte. »
   (CCPR/C/12/D/58/1979, 8 avril 1981.)
12. La Cour mentionne deux décisions de la Commission africaine des
oits de l’homme et des peuples. La première dans l’ordre chronologique,
ndue en octobre 1996 en l’affaire Organisation mondiale contre la tor-
 e et autres c. Rwanda (arrêt, par. 67), concerne notamment l’expulsion col-
 tive de réfugiés burundais liée à leur nationalité ; dans cette courte déci-
 n, la Commission qualifie l’expulsion en cause de violation manifeste
  paragraphe 5 de l’article 12 de la Charte africaine (paragraphe 3 ci-
ssus). L’unique autre référence qu’elle fasse à l’article 12 est la suivante :
     « Cette disposition devrait être interprétée comme prévoyant une
   protection générale pour tous ceux qui sont persécutés afin qu’ils puis-
   sent demander asile dans un autre pays. L’article 12 4) interdit que ces
   personnes soient arbitrairement expulsées vers leur pays d’origine. Eu
   égard à ce qui précède, il est manifeste que les réfugiés burundais ont
   ainsi été expulsés en violation des articles 2 et 12 de la Charte. »
uant à la seconde décision, rendue par la Commission africaine en
ffaire Kenneth Good c. Botswana (communication no 313/05 (mai 2010)
X.CL/600 (XVII)), elle est, en ce qu’elle a trait au paragraphe 4 de
rticle 12 de la Charte africaine, essentiellement axée sur la conformité à
 législation du Botswana sur l’immigration :
     « 203. Lorsque nous abordons cet aspect, le premier point à consi-
   dérer est celui de savoir à quoi fait référence l’expression « conforme

                                                                           82

   à la loi » aux termes de l’article 12 4) de la Charte. Elle renvoie aux
   lois nationales des Etats parties à la Charte africaine. Aux termes de
   cette disposition, les Etats parties ont tous l’autorité d’expulser les
   étrangers non légalement admis sur leur territoire. Or, à cet égard, la
   Charte fait obligation aux Etats parties d’avoir des lois réglemen-
   tant cette question et elle attend d’eux qu’ils y adhèrent strictement.
   Cela contribue à rendre le processus prévisible et à éviter les abus de
   pouvoir.
      204. Le Botswana est donc pourvu d’une législation portant régle-
   mentation des questions d’immigration, y compris l’expulsion
   d’étrangers non admis légalement sur son territoire. Le Botswana a
   donc rempli ses obligations à l’égard de l’article 12 4) de la Charte à
   cet égard. Mais la simple existence de la loi ne suffit pas en soi. La loi
   doit respecter non seulement les autres dispositions de la Charte
   mais aussi les autres conventions internationales des droits de
   l’homme auxquelles le Botswana est partie. En d’autres termes, le
   Botswana a l’obligation de s’assurer que la loi (dans ce cas, la loi sur
   l’immigration) ne viole pas les droits et les libertés protégés en vertu
   de la Charte africaine ou d’un autre instrument international dont le
   Botswana est signataire.
      205. A cet égard, la Commission, dans Modise c. Botswana, a jugé
   que « si la décision de savoir qui est autorisé à rester dans un pays
   dépend des autorités compétentes de ce pays, cette décision doit tou-
   jours être prise selon des procédures juridiques minutieuses et justes
   et en tenant dûment compte des normes et des standards internatio-
   naux acceptables ». Les normes et standards internationaux des droits
   de l’homme font obligation aux Etats d’offrir aux étrangers le forum
   nécessaire pour faire entendre leurs droits avant de les expulser. »

   Commission avait déjà, dans cette même décision, estimé que le
 tswana avait violé les droits garantis à M. Good par le paragraphe 1 a)
  l’article 7 de la Charte africaine, en vertu duquel l’intéressé aurait dû
oir la possibilité de faire entendre sa cause par un tribunal. Elle a conclu
 e le Botswana n’avait pas respecté ses obligations de nature procédurale.
13. Il s’ensuit, selon nous, que les interprétations qu’ont données les
ganes de contrôle institués par les deux traités en question ne remettent
 llement en question le sens ordinaire de ces dispositions lues dans leur
ntexte et à la lumière de leur objet et de leur but, sens que vient
ailleurs confirmer l’histoire rédactionnelle du Pacte. Ainsi, le sens attri-
 é plus haut à ces dispositions se trouve confirmé par les interprétations
 i en ont été faites, de même que par les commentaires du Pacte (voir
. Nowak, United Nations Covenant on Civil and Political Rights :
CPR Commentary, 2e éd., 2005, p. 290-291 ; S. Joseph, J. Schultz et
. Castan (dir. publ.), The International Covenant on Civil and Political
ghts : Cases, Materials and Commentary, 2e éd., 2005, p. 377-378).
14. La Cour renvoie à la jurisprudence de la Cour européenne des
oits de l’homme et de la Cour interaméricaine des droits de l’homme

                                                                          83

 ur étayer sa conclusion sur les dispositions du Pacte et de la Charte afri-
  ne relatives à l’expulsion (arrêt, par. 68), sans néanmoins citer la moin-
 e décision pertinente de l’une ou de l’autre. Or, les décisions concluant à
 e violation par l’Etat défendeur que nous avons consultées sanctionnent
  t le non-respect de garanties procédurales, soit la non-conformité au
 oit interne, soit une mesure d’expulsion collective (par exemple, Bolat
  Russie, requête no 14139/03, arrêt du 5 octobre 2006, par. 81-83, et
  psa c. Roumanie, requête no 10337/04, arrêt du 8 juin 2006, par. 54-61 ;
  ituations of Haitians in the Dominican Republic », Commission inter-
méricaine des droits de l’homme, Rapport annuel 1991, 14 février 1992,
 ap. V). Qui plus est, les commentaires de la convention européenne des
 oits de l’homme confirment que son article relatif à l’expulsion énonce
 s garanties procédurales mais n’offre aucune protection quant au
nd (voir R. White et C. Ovey, Jacobs, White and Ovey : The European
  nvention on Human Rights, 5e éd., 2010, p. 544-545 ; D. J. Harris,
 . O’Boyle, E. Bates et C. Buckley, Harris, O’Boyle and Warbrick : Law
  the European Convention on Human Rights, 2e éd., 2009, p. 747-748).
 15. Pour conclure sur cette question de droit, nous rappellerons une
  s encore que les deux traités concernés, en faisant obligation aux Etats
   promulguer et d’appliquer une loi régissant l’expulsion et, dans le cas
    Pacte, de mettre en place certaines garanties procédurales, offrent
 mportantes protections contre l’expulsion arbitraire, comme le confir-
ent le commentaire rédigé en 1955 par le Secrétariat de l’Organisation
 s Nations Unies et l’observation générale publiée en 1986 par le Comité
 s droits de l’homme (paragraphes 8 et 10 ci-dessus). Ainsi a-t-on pu
  e à juste titre que l’histoire de la liberté était en grande partie l’histoire
   respect de garanties procédurales.
 16. Les faits de l’espèce attestent la justesse de cette affirmation. Dans
 présente affaire, la RDC, en prenant et en exécutant un décret d’expul-
  n à l’encontre de M. Diallo, a clairement violé les droits conférés à ce
 rnier par la loi nationale, et ce :
   en omettant de consulter la commission nationale d’immigration, de
   recevoir son avis et d’en faire mention dans le décret d’expulsion ;
   en s’abstenant de donner à M. Diallo des motifs valables pour justifier
   son expulsion ;
   en détenant M. Diallo dans l’attente de son expulsion sans prouver
   que ce maintien en détention, pendant des périodes excédant de beau-
   coup le délai autorisé par la loi, était nécessaire.
  e a de même violé les droits conférés à M. Diallo par le Pacte :
   en ne donnant pas à l’intéressé la possibilité de faire valoir les raisons
   militant contre son expulsion ; et
   en ne l’autorisant pas à faire examiner son cas par l’autorité compé-
   tente, ou par une ou plusieurs personnes spécialement désignées par
   ladite autorité, en se faisant représenter à cette fin.
 Les graves manquements à la loi dont les autorités de la RDC se sont
ndues responsables dans le cadre de ces arrestations et détentions jus-

                                                                             84

 eraient à eux seuls, pensons-nous, de qualifier ces mesures d’arbitraires
   regard des dispositions du Pacte et de la Charte africaine relatives à
rrestation et à la détention, sans qu’il soit nécessaire de faire la moin-
e mention des motifs de l’expulsion.
17. Selon nous, puisque l’expulsion était manifestement illicite pour les
 sons susmentionnées, point n’était besoin pour la Cour, même si cette
 ie lui était ouverte, d’en examiner le bien-fondé ou le caractère arbi-
  ire quant au fond.
18. Quoiqu’il n’y ait pas lieu d’examiner les faits en détail, nous tenons
ajouter que nous ne sommes pas persuadés que les rares éléments de
euve soumis à la Cour constituent une base suffisante pour qu’elle
 isse affirmer que, en raison d’un lien éventuel entre l’expulsion de
. Diallo et le fait qu’il ait tenté d’obtenir le recouvrement des créances
 ’il estimait dues à ses sociétés, le décret d’expulsion ne reposait sur
 cun fondement défendable (arrêt, par. 82). Cet aspect du décret d’expul-
  n est l’un de ceux qui ont conduit la Cour à conclure que les arresta-
 ns et détentions visant à permettre l’exécution de la mesure d’expulsion
  pouvaient qu’être qualifiées d’arbitraires.
19. Commençons par le recouvrement des créances dues à la société
 ricom-Zaïre. Il ressort des éléments versés au dossier que, après 1989,
  te société n’a plus intenté d’action en vue de rentrer en possession
s créances qu’elle estimait lui être dues par l’Etat. L’autre problème
ncernant Africom-Zaïre est lié à un litige avec son bailleur, mais,
 ur autant qu’on puisse en juger à la lecture du dossier, la société était
    débiteur judiciaire à la suite de l’arrêt rendu par la cour d’appel
  1994 et le pourvoi formé devant la Cour suprême était toujours pen-
 nt en 2002.
Quant à la société Africontainers-Zaïre, elle a formé des demandes en
couvrement contre cinq entités pendant les années 1980. Dès 1990, la
ciété avait cessé toute activité commerciale. Deux réclamations étaient
  igées contre des entreprises publiques : la première contre l’Onatra,
argée de gérer les installations portuaires et autres services de trans-
 rt, et la seconde contre la Gécamines, société d’exploitation minière. Il
  sort du dossier que la créance réclamée à l’Onatra donna lieu à une
  nsaction en 1990 ; qu’Africontainers-Zaïre contesta cette transaction
 elques mois plus tard ; que son avocat envoya une lettre de relance
   juillet 1991 ; que l’Onatra rejeta la remise en cause de la transaction
 e première fois, puis une deuxième fois en février 1991 et une troisième
 s en septembre de la même année ; qu’une correspondance fut échangée
 ns le courant de l’année 1991 au sujet de deux conteneurs et que, le
   juin 1991, la société écrivit une lettre qui portait, plus généralement,
r 211 conteneurs, réclamant un certain montant à titre de compensa-
 n. Il semble que le dernier document pertinent soit une lettre en date
    31 juillet 1992 adressée à l’Onatra par Africontainers-Zaïre concer-
 nt l’usage prétendument abusif de 479 conteneurs entre 1986 et 1989.
    société se déclarait disposée à transiger, sans donner de montant
act, afin d’épargner à l’Onatra les frais de justice.

                                                                        85

 Au début des années 1990, des échanges eurent lieu avec la Gécamines
ncernant la perte, la détérioration et l’immobilisation de plusieurs
nteneurs, une vingtaine ou une trentaine au total. Aucune démarche ne
mble avoir été entreprise entre le mois de mars 1993 et le 1er juin 1995,
 te d’une réunion au cours de laquelle la société produisit une liste de
   conteneurs, auxquels, précisa-t-elle, devaient encore en être ajoutés
ux. Africontainers-Zaïre affirma également à cette occasion que la
mande d’indemnisation qu’elle avait présentée en 1992, d’un montant
   30 millions de dollars des Etats-Unis, était toujours valable. Le
 évrier 1996, quelques jours après l’expulsion de M. Diallo, Africontai-
rs-Zaïre fit délivrer par huissier à la Gécamines une sommation de
 iement, pour un montant s’élevant cette fois à 14 milliards de dollars
s Etats-Unis, soit près de cinq cents fois la somme réclamée sept mois
us tôt. Puis, en 1996-1997, vinrent des échanges et des négociations
tre la Gécamines et la société ainsi que d’autres transitaires, au cours
squels la Gécamines se reconnut débitrice et furent apportées, comme
   début des années 1990, des précisions sur le nombre de conteneurs.
 20. Les demandes en recouvrement adressées par la société Africontai-
rs-Zaïre aux trois sociétés pétrolières Zaïre Shell, Zaïre Fina et
 ïre Mobil faisaient suite à des allégations de perte, de détérioration et
  non-utilisation des conteneurs de la société, ainsi que de non-respect
 r les trois sociétés pétrolières des clauses d’exclusivité contenues dans
   accords qu’elles avaient signés avec Africontainers-Zaïre. Le dossier
ontre que la société intenta une action en justice contre Zaïre Shell et
 ïre Fina. Le 3 juillet 1995, Zaïre Shell fut condamnée à verser plus de
   millions de dollars des Etats-Unis de dommages-intérêts, décision
nfirmée par la cour d’appel au mois d’août. A la mi-septembre, le vice-
 nistre de la justice ordonna à l’huissier de ne pas exécuter la décision
diciaire, interdiction qui fut levée quinze jours plus tard. Le lendemain,
 société écrivit à Zaïre Shell pour lui adresser une note de débit, datée
   9 septembre 1995, se rapportant aux activités menées entre 1982
 1990. Le montant ajusté s’élevait désormais à plus de 1,8 milliard de
 llars des Etats-Unis, soit plus de cent fois le montant fixé dans le juge-
ent rendu en juillet. Le 6 octobre 1995, un huissier saisit trois camion-
ttes et plusieurs équipements de bureau mais, le 13 octobre, un autre
 issier, agissant « sur ordre de la hiérarchie [sans autre précision] », res-
ua les biens saisis. Le 20 juin 2002, la cour d’appel accueillit le recours
rmé par Shell et rendit une nouvelle décision par laquelle elle condam-
 it cette dernière à payer une somme d’environ 1500 dollars des Etats-
nis.
 Les rares éléments du dossier concernant Zaïre Fina indiquent qu’il fut
 rtiellement fait droit à la réclamation de la société ; le jugement de pre-
 ère instance fut néanmoins infirmé en appel et l’appel incident formé
 r la société, rejeté en février 1994. Les derniers éléments présentés à la
our concernant cette procédure sont les conclusions du parquet d’avril
 95, qui recommandait que l’arrêt de la cour d’appel soit cassé et que
  te même cour examine l’appel incident de la société Africontainers-

                                                                          86

  ïre. Le 2 novembre 1995, alors que le décret d’expulsion avait déjà été
  s, la société envoya une note de débit à Zaïre Fina après avoir recal-
 lé le montant de sa créance, qu’elle estimait désormais à 2,6 milliards
   dollars des Etats-Unis.
 Aucune action en justice ne semble avoir été engagée contre
  ïre Mobil. Le 2 novembre 1995 toujours, la société lui envoya une note
   débit dans laquelle elle avait recalculé le montant des factures adres-
es à la société pétrolière entre 1983 et 1990. Ce montant, ajusté, s’éle-
 it à plus de 1,6 milliard de dollars des Etats-Unis.
 Il est certain que, le 15 novembre 1995, Zaïre Mobil et Zaïre Fina écri-
  ent au premier ministre de la RDC pour l’informer que, en juin 1995,
 . Diallo avait fait condamner Zaïre Shell au paiement de la somme de
   millions de dollars des Etats-Unis et qu’il les menaçait à leur tour en
clamant le paiement de créances « imaginaires » (d’un montant total de
us de 4 milliards de dollars) ; les sociétés exprimaient leur crainte que la
 pidité de M. Diallo ne mît en péril leur existence en compromettant
urs activités commerciales et la sécurité d’emploi de leurs salariés, et
 mandaient au gouvernement d’intervenir pour mettre en garde les
 urs et tribunaux contre les agissements de l’intéressé dans son entre-
  se de déstabilisation des sociétés commerciales. Il est néanmoins impos-
  le que cette lettre ait eu la moindre incidence sur la décision de prendre
 décret d’expulsion, arrêtée quinze jours plus tôt.
 21. Pour résumer les différents contentieux, à la date à laquelle la
DC décida d’expulser M. Diallo, Africontainers-Zaïre n’avait pas
 tenu gain de cause contre Zaïre Fina. De plus, si la société avait obtenu
    jugement condamnant Zaïre Shell — dont l’exécution avait été sus-
 ndue —, elle avait adressé à cette dernière une nouvelle note de débit
un montant bien supérieur. Zaïre Fina et Zaïre Mobil reçurent quant à
es des notes de débit comparables après que M. Diallo eut été frappé
   la mesure d’expulsion.
 22. Ce rappel des actions en recouvrement à l’égard de chacune des
ciétés doit être replacé dans le contexte du milieu des années 1990, épo-
 e à laquelle le Gouvernement zaïrois était aux prises avec de grandes
  ficultés. Parmi les éléments de preuve soumis à la Cour figure, outre les
 crets d’expulsion pris à l’encontre de 194 autres étrangers, un extrait du
pport de la Banque centrale du Congo sur l’économie du Zaïre en 1993.
 s profonds déséquilibres dont souffrait l’économie zaïroise depuis plus
une décennie continuaient de se faire sentir. A cette conjoncture défa-
 rable s’ajoutaient les pillages de janvier 1993, la faiblesse du système
 ncaire, l’instabilité socio-politique et les imprévisibles variations des
  x et des taux de change. La chute de la production s’était poursuivie,
 baisse de 8,4 % observée en 1991 atteignant 10,5 % en 1992 et 16,2 %
  1993. Plusieurs secteurs, dont l’industrie minière, étaient en crise (avec
 s baisses de production de 36,4 % en 1992 et de 22,1 % en 1993), et la
écamines se trouvait dans une situation particulièrement délicate. Ces
  ficultés, conjuguées aux pillages de janvier, avaient réduit le niveau
   la production intérieure, et la création excessive de liquidités avait

                                                                         87

rté le taux d’inflation de près de 3000 % en 1992 à 4600 % à la fin de
nnée 1993. La baisse des recettes publiques s’expliquait notamment par
bsence des contributions de la Gécamines, la fraude et l’évasion fisca-
, et l’octroi d’avantages fiscaux inopportuns. Les exportations des pro-
its de base continuaient de reculer, la baisse atteignant 12,5 % en 1993,
 raison principalement de la faiblesse du niveau de production.
23. Au risque de nous répéter, à en juger par les éléments versés au
ssier, nous hésiterions à tenir pour établi que la décision d’expulser
. Diallo n’avait aucun fondement défendable et était, en ce sens, arbi-
 ire.
24. En résumé, nous estimons que la conclusion de la Cour concernant
caractère arbitraire de l’expulsion est inutile, erronée en droit et peu
ndée en fait.

                                      (Signé) Kenneth KEITH.
                                  (Signé) Christopher GREENWOOD.




                                                                      88

